Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 10/28/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	 Claims 1-10, 12-17 are pending in this office action
Claims 1-5 have been withdrawn.
Claims 6-10, 12-17 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 6-7, 12-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Glaubitz M et al. USPN 1898047 in view of Swinkels et al. USPN 4867991 and further in view of Evans et al. US 2009/0294688 and further in view of Specht et al. USPN 2816031 and further in view of NPL Yoshida et al. (in Beer Health and Disease Prevention pages 815-829, 2005) and further in view of Mc Garrity et al. US 2002/0106422.

7. 	Regarding amended claim 6, Glaubitz M et al. discloses the fermentation method of making beer comprising the steps of (i) wort is boiled and boiling the wort with hops (at least in claim 7 of Glaubitz M et al.) (ii) Cooled (iii) treated with S. ludwiggi to make 
Glaubitz M et al. is silent about steps of claim 6 (d)-(g).
It is to be noted that if we consider the disclosure by Swinkles et al. as a whole, Swinkles et al. discloses an additional improved method of collecting a considerable proportion of beer contained in the yeast, which is a loss due to low cost selling of beer in combination with yeast for animal feed (col 1 lines 10-20). Therefore, one of ordinary skill in the art can perform a conventional separation step using centrifugation and followed by recovering an increased amount of beer from the yeast by using extraction liquid water (col 2 lines 8-10) to meet claim 6 (d)-(e ) and is discussed below:
Swinkels et al. discloses that an increasing amount of beer can be recovered after fermentation step by centrifuging (i.e. separating) the yeast from yeast containing beer (at least in the Fig #7 centrifuge separates yeast as “Fodder Yeast” and circulating beer to go through lines #8, #12 into tank #11 and col 1 lines 25-27), to meet claim 6 (d) - (e). Swinkels et al. also discloses that the addition of extraction liquid dilutes the beer that surrounds the cell of the yeast (col 1 lines 32-35). Therefore, these disclosures, in combination, reads on “Recovering yeast entrained in beer from the fermentation 
Swinkels et al. also discloses that the extraction liquid is used to dilute yeast in order to recover additional alcohol adhered to yeast and the extraction liquid can be repeatedly into contact with the yeast flowing the centrifuge (at least in col 1 lines 25- 27, 45-47, 55-58 and Fig), liquid to yeast ratio 7:1 and extraction liquid can be water (col 2 lines 8-10).
Regarding the further amended claim limitation of “and isohumulone’” as claimed in claim 6 (e), itis to be noted that Glaubitz M et al. discloses the fermentation method
of making beer comprising the steps of (i) wort is boiled and boiling the wort with hops (at least in claim 7 of Glaubitz M et al.). Therefore, it is understood that the recovered beer will contain isohumulone from hops as is evidenced by applicants own specification (at least in PGPUB [0025)).
Glaubitz M et al. is silent about “separating yeast from the beer to obtain a recovered beer containing alcohol and isohumulone" of claim 6 (e).
Specht et al. discloses that Natural hops addition to the boiling wort results conversion of alpha bitter acid to isohumulone which results bitter taste (col 5 lines 36- 41).
One of ordinary skill in the art would have been motivated to perform the brewing step by adding hops to obtain beer containing alcohol with isohumulone in order to have the desired bitterness and it also provides antibacterial property to beers as disclosed by NPL Yoshida et al. (Abstract).

Evans discloses that UV sterilization is performed at a wavelength between 250 nm-260 nm (at least in [0037], [0089]) which encompasses the claimed range of 200 to 400 nm as claimed in amended claim 6 (f). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Evans discloses that UV sterilization is superior to pasteurization and can be used in wine industry to sterilize beer, wine also ([0015], [0107], [OO66]-[0070], [0107], [0147], [0148]) and spinning motion provides an increased microbial killing of 1.5 to 2 log (0148]) and such an arrangement also is very effective for disinfecting wine because for example E. coli. bacteria, yeast etc. is destroyed 99.9% from alcohol e.g. wine ([0147]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Glaubitz et al. (e.g. in Swinkels et al. in Fig. #24 pasteurizer and #25 pasteurization step prior to fermentation tank) to include the teaching of Evans et al. to sterilize/pasteurize the recovered beer using UV sterilization method because UV sterilization effectively sterilize beer and it is is superior to pasteurization (i.e. heat treatment at least in [0005] of Evans ; Even if it is 
Regarding amended claim 6 (g), Swinkles et al. also discloses that the heavy duty clarifying centrifuge 22 communicates via a pasteurizer 24 and a fermentation vat 25 with an intersection 27 in a beer line 28 (at least in col 2 lines 50-60). Therefore, it meets sterilization of recovered beer followed by recycling recovered beer to the fermentation vat 25 (i.e. tank) (at least in Fig of Swinkels et al.) to meet claim 6 (f) and (9).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Glaubitz M et al. to include the teaching of Swinkels et al. to further recover from the fermented beer and also to recover additional beer by extracting additional beer from the surrounds the cell of the yeast in order to get more beer and to protect loss of beer with higher beer content in the finally recovered beer (at least in col 1 lines 28-67).
Regarding amended claim 6 (g), “combining the recovered beer with the cooled wort” as claimed in amended claim 6 (g), it is to be noted that “Swinkels discloses recycling of beer sterilized by pasteurization (24) prior to the fermentation tank (25).
However, Swinkels does not specifically teach when the sterilized recovered beer is added to the fermentation process - 1.e the start, middle or end of fermentation. This can be addressed below.
Mc Garrity et al. discloses that riboflavin is a photosensitizer which reacts with isohumulone to form 3-MBT ([0006]) and therefore, if one or more reactants e.g. riboflavin, isohumulone can be made unavailable, then the detrimental effect of UV 
McGarrity et al. also discloses  that variations and modifications can be effected within the spirit and scope of the invention (at least in [0205]).  
Therefore, recycling step by “combining sterilized recover beer with the cooled wort” as claimed in claim 6 (g) has few benefits:
 (a) dilute cool wort with the beer prior to the step of fermentation in order to achieve insignificant level of riboflavin (in Mc Garrity et al. [[0025]) to avoid the unwanted 3-MBT after UV sterilization. Therefore, recovered beer containing alcohol and isohumulone of claim 6 (f) with minimal or no riboflavin will not form unwanted 3- MBT after UV sterilization.
(b) The sterilized recover beer with the cooled wort will make dilution which will minimize the load of riboflavin from wort , residual isohumulone and residual 3-MBT load from sterilized recovered beer to be recycled and the combined mixture having minimal/no load of these components will be evaluated prior to start of the fermentation in order to avoid any 3-MBT formation by UV sterilization after fermentation, however, taking advantages of UV sterilization over pasteurization as discussed above.
(c ) One of ordinary skill in the art can evaluate  the concentration of these components e.g. riboflavin, isohumulone, s-MBT in the combined mixture of sterilized recovered beer and wort in order to make proper dilution etc. to make minimal (or nil) 
Therefore, one of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to modify Glaubitz M et al. in view of Swinkels et al. in view of prior arts by using the teaching of Mc Garrity et al. to specifically use the recycling by combining the sterilized recovered beer with the cooled wort in order to achieve the above benefits as discussed (a)-(c) above.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Glaubitz M et al. in view of Swinkels et
al. in view of prior arts to include the teaching of Mc Garrity et al. to combine the sterilized recovered beer with the cooled wort to make desired dilution in order to achieve the insignificant level of the components e.g. riboflavin to avoid the unwanted 3- MBT formation due to UV sterilization of beer.

8.	 Regarding claim 7, Swinkels et al. discloses the centrifugation step to
separate yeast from beer (at least in col, 1 lines 25-27, and lines 48-50; col 2
lines 50- 60).

9. 	Regarding claims 12-14, Evans discloses that UV sterilization is performed at
a wavelength between 250 nm-260 nm (at least in [0037], [(0089)).

10. 	Claims 8-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Glaubitz M et al. USPN 1898047 in view of Swinkels et al. in view of Evans et al. in view of Specht et al. USPN 2816031 and further in view of NPL Yoshida et al. as applied to claim 6 and further in view of Okamura et al. USPN 4880650.

11. 	Regarding claims 8-10, modified Glaubitz M et al. is silent about the temperature of cooled wort.

Okamura et al. discloses that the wort is cooled at 5-10 degree C in order to add yeast and this temperature of cooled wort promotes yeast growth (at least in col 6 lines 65-67 and col 7 lines 1-3).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Glaubitz et al. to include
the teaching of Okamura et al. to cool at 5-10 degree C to add yeast and this temperature of cooled wort promotes yeast growth (at least in col 6 lines 65-67 and col 7 lines 1 -3) in order to perform next step of combining cooled wort with yeast.

12. 	Claims 15-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Glaubitz M et al. USPN 1898047 in view of Swinkels et al. in view of Evans et al. in view of Specht et al. USPN 2816031 and further in view of NPL Yoshida et al. as applied to claim 6 and further in view of evidentiary reference by NPL Joules.

13. 	Regarding claims 15-17, modified Glaubitz M et al. discloses that 99.9% killing of microorganism can be achieved with the UV treatment at 250-260 nm wavelength (at least in Evans et al., [0015], [0107], [0066]-[0070], [0107], [0147], [0148]) and also 
Absent showing of unexpected results, the specific amount of dose exposure is not considered to confer patentability to the claims. As the percent killing of microorganisms, nature of microorganisms and surface area to be treated are variables that can be modified, among others, by adjusting the amount of UV exposure dose, time etc., and the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of UV exposure in modified Glaubitz et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired degree of microbial killing of about 100%. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or 

Response to arguments
15.	Applicants primarily argued that “The recovered beer addition rate is typically at a maximum of 15%, so the maximum dilution of riboflavin would be 15% which is insignificant with regards to lightstuck reactions and lightstuck off-flavor is detectable in ppt and riboflavin is present in ppm. (Page 9, first paragraph)”.
	Applicants also argued that 3-MBT is formed due to UV light sterilization and in presence of isohumulone in the beer (page 9, second paragraph).
It is to be noted that examiner ‘responded’ the main argument(s) as mentioned above which has been repeatedly argued on pages 9-10, under sections IV, V, and VI.
In response, it is to be noted that it is not known how much is the amount of riboflavin is present which is to be recycled and it is not known what is the exact dilution. 
For example, if we consider the step of claim 6 (a), it recites “boiling” and riboflavin is temperature sensitive alongwith other conditions as disclosed by NPL Sheraz et al. (At least in Abstract and page 2008, col 2 second paragraph). Therefore, as claim 6 (a) is broad, therefore, it is not known how much is the amount of riboflavin is present which is to be recycled even if we consider the maximum dilution of riboflavin would be 15% as argued by the applicants (page 9, first paragraph) although percent dilution is also not claimed and claim 6 is broad in this respect. However, dilution definitely dilutes the residual riboflavin and as because the percent dilution is not 
Therefore, it is within the skill of one of ordinary skill in the art to confirm and determine the reduction of riboflavin “of the boiled hopped wort containing produced beer” from the teaching of McGarrity et al. ([0063]) so that the boiled hopped wort containing produced beer after dilution will have less than 0.2 ppm riboflavin (McGarrity et al. [0035], [0040]) in order to achieve no detrimental effect.
It is also to be noted that it is known that boiling can destroy riboflavin (temperature sensitive), and there is no specific claim limitation related to the initial amount of riboflavin and/or 3-MBT formation after boiling step at claim 6 (a) to be considered, and also no specific amount of dilution as argued by the applicant above, therefore, examiner did not use secondary prior art by NPL Sheraz et al. However, in order to address the arguments, examiner used this NPL Sheraz et al. for further clarification and further establishing of examiner’s position. 
Therefore, the above response can address the arguments and still the rejection can be made as final. 
(Additionally), as future note, it is also to be noted that claim 6 is broad and, therefore, the open ended transitional phrase “comprising” can include step 6 (a) to make hopped malt beverage having enhanced light stability ([0035]-[0041]) by using specific dose of radiation ([0063], [0065]) at the claimed step 6 (a) [as claim 6 is broad]  and can reduce riboflavin content by other means as well ([0036]) including, combining lactic acid bacteria with yeast which can provide beneficial effect to have less riboflavin load of the beer because lactic acid bacteria utilizes riboflavin for growth ([0024], 
It is within the skill of ordinary skill in the art to optimize the condition by optimizing the dose of radiation as taught by McGarrity et al. (at least in [0063], [0065]) can be optimized and the standard tests can be performed to confirm and determine the reduction of riboflavin (at least in [0063], [0065]) and it can be performed in batch and continuous process (at least in [0063], [0065]).  
Therefore, one of ordinary skill in the art can use hopped malt beverage having enhanced light stability with less than 0.2 ppm riboflavin ([0035], [0040]) so that the final dilution can have much less  (<0.2ppm) during hopping ([0035]) in order to achieve the claimed UV sterilization. Claim 6 is broad and therefore, the open ended transitional phrase “comprising” can include step 6 (a) to make hopped malt beverage having enhanced light stability ([0035]-[0041]) and can reduce riboflavin content by other means as well ([0036]). It is also to be noted that combining lactic acid bacteria with yeast can provide beneficial effect to have less riboflavin load of the beer because lactic acid bacteria utilizes riboflavin for growth ([0024], [0031]). 

16	Applicants argued on 
(i) page 7 4th paragraph that “wine does not contain isohumulone. Furthermore, there is no reference made to hopped beer, that does contain isohumulone. Given the teachings of McGarrity, it respectfully submitted that a person skilled in the art would not have found suggestion or teaching to use the process of Evans on beer 
(ii) on page 7 last paragraph that  “The Examiner has not addressed Applicant’s arguments that a person skilled in the art would not use UV radiation in order to sterilize recovered beer containing isohumulone. As discussed at page 5 lines 10-13 of the present Specification, brewers of beer have avoided the use of ultraviolet light in any product that contains isohumulone from hops, because the combination of ultraviolet light and isohumulone facilitated by riboflavin results in the formation of light struck-off flavours (elevated levels of 3-MBT). This is also evidenced by McGarrity”.
Applicants also argued similar types of arguments in few places under section IV and V also.
In response to the arguments  (i) and (ii) , it is summarized as the arguments above argued about “the teaching away of using UV light”. 
 It is to be noted that and as discussed above that examiner has discussed in detail that the amount of initial riboflavin is not known. It depends on the conditions of initial treatment like boiling because riboflavin is heat sensitive  (as discussed above using NPL Sheraz et al.; At least in Abstract and page 2008, col 2 second paragraph),  followed by dilution while adding recycled beer etc.  In addition, Mc Garity et al. teaches UV sterilization on beer and the teaching is directed towards minimizing the riboflavin which removes the skunking issue of UV treated hopped beer with isohumalone step 6 (a) to make hopped malt beverage having enhanced light stability ([0035]-[0041]) by using specific dose of radiation ([0063], [0065]) at the claimed step 6 (a) [as claim 6 is broad]  and can reduce riboflavin content by other means as well ([0036]) which can 
Therefore, the rejection is made as final. 

Conclusion
17.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792     

/DONALD R SPAMER/Primary Examiner, Art Unit 1799